Exhibit 10







AGREEMENT



            This AGREEMENT, dated as of February 23, 2009 (the “Agreement”), is
made by and between ExpressJet Holdings, Inc., a Delaware corporation (the
“Company”), and Credit Suisse Securities (USA) LLC, a Delaware limited liability
company (“Credit Suisse”).

            WHEREAS, Credit Suisse is the beneficial owner of, in the aggregate,
3,002,505 shares of common stock, par value $0.01 per share, of the Company (the
“Common Stock”); and

            WHEREAS, the Company and the Board of Directors of the Company (the
“Board”), on the one hand, and Credit Suisse, on the other hand, wish to enter
into certain agreements relating to the future composition of the Board.

            NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

I.            REPRESENTATIONS



            1.1            Authority; Binding Agreement.  Credit Suisse
represents and warrants to the Company, and the Company represents and warrants
to Credit Suisse, that:

                        (a)            such party has all requisite authority
and power to execute and deliver this Agreement and to consummate the
transactions contemplated hereby,

                        (b)            the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all required action on the part of such party and
no other proceedings on the part of such party are necessary to authorize the
execution and delivery of this Agreement or to consummate the transactions
contemplated hereby,

                        (c)            the Agreement has been duly and validly
executed and delivered by such party and constitutes the valid and binding
obligation of such party enforceable against such party in accordance with their
respective terms, and

                        (d)            this Agreement will not result in a
violation of any terms or provisions of any agreements to which such person is a
party or by which such party may otherwise be bound or of any law, rule,
license, regulation, judgment, order or decree governing or affecting such
party.


            1.2            Defined Terms:

For purposes of this Agreement:

                        (a)            “Affiliate” has the meaning set forth in
Rule 12b-2 promulgated by the Securities and Exchange Commission (the “SEC”)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

                        (b)            The terms “beneficial owner” and
“beneficially own” have the same meanings as set forth in Rule 13d-3 promulgated
by the SEC under the Exchange Act.

                        (c)            “Hayman Agreement” means shall mean that
certain Agreement dated effective as of March 17, 2008 by and among the Company,
Hayman Investments, L.L.C. (“Hayman Investments”), Hayman Advisors, L.P.
(“Hayman Advisors”),  Hayman Capital Master Fund, L.P. (“Hayman Master Fund”),
and J. Kyle Bass (“Bass”) (each of Hayman Investments, Hayman Advisors, Hayman
Master Fund, and Bass a “Hayman Party” and collectively, the “Hayman Parties”).


II.            COVENANTS



            2.1            Director Nomination:

                        (a)            2009 Annual Meeting Nomination.  The
Company agrees that the Board (and/or an appropriate committee thereof) will
take all necessary action in accordance with the Certificate of Incorporation of
the Company (as amended, the “Certificate of Incorporation”) and the Bylaws of
the Company (as amended, the “Bylaws”), including calling and duly holding a
special meeting of directors or by unanimous consent in lieu thereof, to
nominate for election at the Company’s 2009 Annual Meeting of Shareholders (the
“2009 Annual Meeting”) Alan Freudenstein (the “Credit Suisse Nominee”) as a
Class II director with a term expiring at the Company’s 2012 Annual Meeting of
Shareholders (the “2012 Annual Meeting”); provided that such nomination shall
only (i) be with the agreement of the Nominating and Corporate Governance
Committee of the Board, which approval shall not be unreasonably withheld or
delayed and (ii) occur in the event that the Company and the Hayman Parties have
entered into an amendment or other modification to the Hayman Agreement prior to
the nomination deadline pursuant to which the Hayman Parties relinquish their
rights thereunder to nominate, to cause the Company to nominate, a Class II
director at the 2009 Annual Meeting.  In the event that, for any reason, the
Credit Suisse Nominee is not nominated and elected as a director at the 2009
Annual Meeting with a term expiring at the 2012 Annual Meeting, the Company
agrees that, as soon as practicable following 2009 Annual Meeting, the Board
will take all necessary action in accordance with the Certificate of
Incorporation and the Bylaws, including calling and duly holding a special
meeting of directors or by obtaining the unanimous consent in lieu thereof, to
(i) if necessary to accommodate the appointment of the Credit Suisse Nominee,
increase the size of the Board from ten (10) to eleven (11) directors and (ii)
appoint with immediate effect the Credit Suisse Nominee as either, in the
Board’s reasonable discretion, a Class I or Class II director to fill such newly
created directorship.   In addition, to the extent permitted by applicable New
York Stock Exchange listing standards or the listing standards of any other
exchange or automated quotation system upon which the Company’s Common Stock is
listed (the “Applicable Listing Standards”) and any other applicable law, the
Credit Suisse Nominee shall be appointed to the Audit Committee and, unless the
Company and Credit Suisse agree that the Credit Suisse Nominee has a
disqualifying conflict of interest or otherwise should not be so appointed, any
special committee of the Board established from time to time. 

                        (b)            Status As Director.  The Credit Suisse
Nominee, upon appointment to the Board, will serve as a member of the Board and
be governed by the same protections and obligations regarding confidentiality,
conflicts of interests, fiduciary duties, trading and disclosure policies and
other governance guidelines, and shall have the same rights and benefits,
including (but not limited to) with respect to insurance, indemnification,
compensation and fees, as are applicable to all independent directors of the
Company; provided, however, that Credit Suisse acknowledges and agrees that
certain flight benefits are provided to members of the Company’s Board by
Continental Airlines, Inc. and are outside the control of the Company.  If
requested by the Credit Suisse Nominee, the Company agrees to request that
Continental agree to grant such benefits for the Credit Suisse Nominee.

                        (c)            Replacement of Nominee.  If the Credit
Suisse Nominee is removed, resigns or is otherwise unable to serve as a director
of the Company, either before or after his appointment pursuant to subsection
(a) above, Credit Suisse shall be entitled to nominate a new nominee, which
nominee will be chosen with the agreement of the Nominating and Corporate
Governance Committee of the Board, which approval shall not be unreasonably
withheld or delayed (such replacement nominee shall be considered a Credit
Suisse Nominee for all purposes herein), and the Board shall promptly appoint
such nominee to the Board (and, to the extent permitted by the Applicable
Listing Standards and any other applicable law, any committees thereof on which
his or her predecessor served, including without limitation, the Audit Committee
of the Board) to fill the appropriate vacancy and to serve the remainder of the
term of the nominee being replaced.

                        (d)            Renomination, Appointment and Resignation
of Nominee.  For so long as Credit Suisse and its Affiliates beneficially own in
the aggregate at least three percent (3%) of the outstanding shares of Common
Stock of the Company (the “3% Beneficial Ownership Threshold”), the Company
shall cause the Credit Suisse Nominee to be nominated for election, or otherwise
appointed, as a director at each annual meeting of the Company’s shareholders at
which the class of director to which the Credit Suisse Nominee is elected or
appointed a director, pursuant to either Section 2.1(a) or this Section 2.1(d),
is to be elected to serve as directors, in accordance with the Articles of
Incorporation and Bylaws. In addition, to the extent permitted by Applicable
Listing Standards and any other applicable law, the Credit Suisse Nominee shall
be appointed to the Audit Committee and, unless the Company and Credit Suisse
agree that the Credit Suisse Nominee has a disqualifying conflict of interest or
otherwise should not be so appointed, any special committee of the Board that
may be established from time to time. If Credit Suisse and its Affiliates shall
no longer beneficially own shares of Common Stock at least equal to the 3%
Beneficial Ownership Threshold,then if requested by the Board, Credit Suisse
shall cause the Credit Suisse Nominee (or any replacement thereof) to promptly
tender his or her resignation from the Board and any committee of the Board on
which he or she then sits.

            2.2            Credit Suisse Actions.

                        (a)            Nominations.  In reliance on the promises
made in Section 2.1, Credit Suisse shall not make, and shall cause each of its
Affiliates not to make, any objection to the election of any of the candidates
for the Board nominated by the Company at each Annual Meeting of Shareholders so
long as this Agreement is in effect.


                        (b)            Voting of Credit Suisse Shares.  In
reliance on the promises made in Section 2.1 so long as this Agreement is in
effect, Credit Suisse will cause all shares of Common Stock beneficially owned
by it and its Affiliates as to which they are entitled to vote to be voted (A)
in favor of the election of each of the candidates properly nominated by the
Board in accordance with its Certificate of Incorporation and Bylaws, (B) as
Credit Suisse determines is appropriate on all other proposals of the Board and
any proposals by other shareholders of the Company not covered by clause (C)
below, and (C) in accordance with the recommendation of the Board with respect
to any proposals by any other stockholder of the Company who is also proposing
one or more nominees for election as director in opposition to the nominees of
the Board at each Annual Meeting of Shareholders; provided that any such
candidate (other than the Credit Suisse Nominee) is serving as a member of the
Board as of the date thereof; provided further that the Credit Suisse Nominee is
a member of the Board at such time pursuant to the terms hereof.

                        (c)            Credit Suisse Actions.  In connection
with each Annual Meeting of Shareholders so long as this Agreement is in effect,
neither Credit Suisse, nor any of its subsidiaries, will:

                        (i)            with respect to the Company or its Common
Stock, make, engage or in any way participate in, directly or indirectly, any
“solicitation” (as such term is used in the proxy rules of the SEC) of proxies
or consents, whether or not relating to the election or removal of directors;

                        (ii)            seek to advise, encourage or influence
any person with respect to the voting of any Common Stock (other than
Affiliates),

                        (iii)            except as specifically and expressly
set forth in this Agreement, seek, alone or in concert with others, election or
appointment to, or representation on, or nominate or propose the nomination of
any candidate to, the Board,

                        (iv)            initiate, propose or otherwise “solicit”
(as such term is used in the proxy rules of the SEC) shareholders of the Company
for the approval of stockholder proposals whether made pursuant to Rule 14a-8 or
Rule 14a-4 under the Exchange Act, or otherwise, or cause or encourage or
attempt to cause or encourage any other person to initiate any such stockholder
proposal, regardless of its purpose or otherwise communicate with the Company's
shareholders or others pursuant to Rule 14a-1(l)(2)(iv)(A) under the Exchange
Act,

                        (v)            seek or propose to influence or control
the management or policies of the Company; provided that the actions of the
Credit Suisse Nominee as a member of the Board shall not be deemed to violate
the foregoing, or

                        (vi)            publicly seek or request permission to
do any of the foregoing, request to amend or waive any provision of this
paragraph, or make or seek permission to make any public announcement with
respect to any of the foregoing.


            2.3            Mutual Actions.

            (a)            Form 8-K, Schedule 13D and Public Comment.  The
Company shall promptly file a Current Report on Form 8-K (the “Form 8-K”)
reporting the entry into this Agreement and appending this Agreement as an
exhibit thereto.  Credit Suisse shall promptly file an amendment to the Schedule
13D regarding its beneficial ownership of the Common Stock filed with the SEC
(the “Schedule 13D”), reporting the entry into this Agreement, amending
applicable items to conform to its obligations hereunder and appending this
Agreement as an exhibit thereto. None of the parties hereto shall (i) make any
public statements (including in any filing with the SEC or any other regulatory
or governmental agency, including any stock exchange) that are inconsistent
with, or otherwise contrary to, the statements in the Form 8-K or Schedule 13D
or (ii) except as required by law, issue or cause the publication of any press
release or other public announcement with respect to this Agreement, without the
prior written consent of the parties hereto, which consent shall not be
unreasonably withheld or delayed.

            (b)            Mutual Non-Disparagement.  At all times during the
term of this Agreement, neither the Company nor Credit Suisse shall, and the
Company and Credit Suisse shall cause each of its respective directors (in the
Company’s case other than the Credit Suisse Nominee) and officers not to, make
any public statement, written or oral (i) reasonably likely to be harmful to the
Company or Credit Suisse, as the case may be, or its or their officers,
directors or employees or to be injurious to the goodwill, reputation or
business standing of the Company or Credit Suisse, as the case may be, and its
or their officers, directors or employees or (ii) that is disparaging or
defamatory about the Company or Credit Suisse, as the case may be, or their
respective officers, directors or employees.  For the avoidance of doubt, this
Section 2.3(b) shall not preclude (a) any party or its representatives from (i)
any good faith response to any inquiries under oath or in response to an inquiry
or request by any legal or regulatory authority or otherwise required pursuant
to law, regulation, governmental proceeding, stock exchange rule or legal
process (ii) any notification to any governmental or regulatory authority,
agency, commission, body, court or other governmental entity reporting a
violation of applicable law, regulations or standards governed by such
governmental entity, if such notification is, upon advice of counsel, required
by such person to be so made, and provided that such person uses reasonable
efforts to keep such notification confidential or (b) any director, in the
exercise of his or her fiduciary duties, from making statements during meetings
of the Board or any committees thereof of which he or she is a member, or in
conversations with other directors.

            2.4            Expenses.

            Within five (5) business days following receipt of reasonably
satisfactory documentation thereof (which documentation shall not require a
waiver of attorney-client privilege) the Company will reimburse Credit Suisse
for its actual out-of-pocket fees and expenses incurred through the date of this
Agreement in connection with its activities related to the 2009 Annual Meeting,
including the nomination and election of directors, the acquisition or
solicitation of proxies, any acts or filings in connection therewith, and the
negotiation and execution of this Agreement, provided such reimbursement shall
not exceed $20,000 in the aggregate.


III.            OTHER PROVISIONS



            3.1            Remedies.



                        (a)            Each party hereto hereby acknowledges and
agrees, on behalf of itself and its Affiliates, that irreparable harm would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties will be entitled to specific relief
hereunder, including, without limitation, an injunction or injunctions to
prevent and enjoin breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof in the Court of Chancery of the
State of Delaware, in addition to any other remedy to which they may be entitled
at law or in equity. Any requirements for the securing or posting of any bond
with such remedy are hereby waived.

                        (b)            Each party hereto agrees, on behalf of
itself and its Affiliates, that any actions, suits or proceedings arising out of
or relating to this Agreement or the transactions contemplated hereby will be
brought solely and exclusively in the Court of Chancery of the State of Delaware
(and the parties agree not to commence any action, suit or proceeding relating
thereto except in such court), and further agrees that service of any process,
summons, notice or document by U.S. registered mail to the respective addresses
set forth in Section 3.6 will be effective service of process for any such
action, suit or proceeding brought against any party in any such court. Each
party, on behalf of itself and its Affiliates, irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby, in the
Court of Chancery of the State of Delaware, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an improper or inconvenient forum.

            3.2            Termination and Survival.

            The provisions of this Agreement shall terminate upon, and this
Agreement shall remain in full force and effect and shall be fully binding on
the parties hereto in accordance with the provisions hereof until the date that
is the earlier of (i) the date on which the Credit Suisse Nominee resigns from
the Board pursuant to Section 2.1(d), and (ii) thirty (30) days from the date on
which the Credit Suisse Nominee (including any replacement thereof) voluntarily
resigns from the Board (the “Termination Date”). Notwithstanding the foregoing,
the provisions of this Section 3.2 and Sections 3.3 and 3.4 shall survive the
Termination Date.

            3.3            Covenant Not to Sue.

            Except as set forth in Section 3.1, Credit Suisse and each of its
Affiliates, on the one hand, and the Company, and each of its Affiliates, on the
other hand, agrees not to sue or otherwise commence or continue in any manner,
directly or indirectly, any suit, claim, action, right or cause of action
relating to any acts or omissions in connection with the 2009 Annual Meeting,
including, without limitation, the nomination or election of directors, the
solicitation of proxies or any acts or filings in connection therewith;
provided, however, that no party hereto shall be prohibited from enforcing its
rights under and pursuant to this Agreement.


            3.4            Releases.

                        (a)            Except as set forth in Section 3.1, the
Company, on behalf of itself, its directors, officers, employees,
representatives and agents (collectively, the “Company Releasors”), does hereby,
fully and forever, release and discharge Credit Suisse and its respective
affiliates, members, directors, officers, employees, attorneys, representatives
and agents (collectively, the “Credit Suisse Releasees”) from any and all
actions, claims, complaints, rights or causes of action, debts, demands or suits
of any kind or nature whatsoever, statutory, equitable or legal, foreseen or
unforeseen, known or unknown, matured or unmatured that the Company Releasors
have, may have or might claim to have against the Credit Suisse Releasees
through the date hereof in connection with the 2009 Annual Meeting.

                        (b)            Except as set forth in Section 3.1,
Credit Suisse, on behalf of itself, its directors, officers, employees,
representatives and agents (collectively, the “Credit Suisse Releasors”), does
hereby, fully and forever, release and discharge the Company, its directors,
officers, employees, attorneys, representatives and agents (collectively, the
“Company Releasees”) from any and all actions, claims, complaints, rights or
causes of action, debts, demands or suits of any kind or nature whatsoever,
statutory, equitable or legal, foreseen or unforeseen, known or unknown, matured
or unmatured that the Credit Suisse Releasors have, may have or might claim to
have against the Company Releasees through the date hereof in connection with
the 2009 Annual Meeting.

            3.5            Amendment.

            This Agreement may be amended only by an agreement in writing
executed by the parties hereto.

            3.6            Investment Banking Services.

            Notwithstanding anything to the contrary contained herein, it is
understood and agreed that Credit Suisse and certain of  its affiliates are
investment banking and/or full service securities firms and as such, may, from
time to time (a) provide full service investment banking and advisory services
including, without limitation, underwriting and private placement services, and
mergers and acquisitions related advice and services or (b) effect transactions
for their accounts or the accounts of their respective customers, and hold
positions in the Company in the ordinary course of their business as
broker-dealers, investment advisers, block positioners, or investment bankers.
Nothing in this Agreement shall prohibit the foregoing activities so long as (i)
Credit Suisse has established commercially reasonable procedures to separate
those individuals (the “Other Individuals”) involved in providing investment
advisory services and/or effectuating trades of the Company’s securities and/or
loans, (ii) the Other Individuals do not and have not had access to any
proprietary information of the Company and (iii) any such investment advisory
service, purchases, sales or dealings are made only in accordance with such
separation policies and procedures and in accordance with applicable law. 


            3.7            Notices.

            All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
telecopy, when such telecopy is transmitted to the telecopy number set forth
below and the appropriate confirmation is received or (b) if given by any other
means, when actually received during normal business hours at the address
specified in this subsection:

If to the Company:



ExpressJet Holdings, Inc.
700 North Sam Houston Parkway West, Suite 200
Houston, Texas 77067
Attention:  Chief Executive Officer
Facsimile:  832-353-1144
With a copy to:


ExpressJet Holdings, Inc.
700 North Sam Houston Parkway West, Suite 200
Houston, Texas 77067
Attention:  General Counsel
Facsimile:  832-353-1141


If to Credit Suisse:


Credit Suisse
Eleven Madison Avenue, 16th Floor
New York, New York 10010
Attention: Legal & Compliance Department
Facsimile:  212-325-2663


With a copy to:


Alston & Bird LLP
Attention: Kevin Miller
90 Park Avenue New York, New York 10016
Facsimile: 212-922-3840




            3.8            Governing Law.

            This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
principles of conflicts of law thereof.


            3.9            Further Assurances.

            Each party agrees to take or cause to be taken such further actions,
and to execute, deliver and file or cause to be executed, delivered and filed
such further documents and instruments, and to obtain such consents, as may be
reasonably required or requested by any other party in order to effectuate fully
the purposes, terms and conditions of this Agreement.

            3.10            Third-Party Beneficiaries.

            This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns, and nothing in this
Agreement is intended to confer on any person other than the parties hereto or
their respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

            3.11            Severability.

            Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid, but if any provision of
this Agreement is held to be invalid or unenforceable in any respect, such
invalidity or unenforceability shall not render invalid or unenforceable any
other provision of this Agreement.

            3.12            Counterparts.

            This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

[Remainder of page intentionally left blank]




            IN WITNESS WHEREOF, each of the parties hereto has executed this
Agreement, or caused the same to be executed by its duly authorized
representative as of the date first above written.





 

ExpressJet Holdings, Inc.



 

By:/s/ James B. Ream                      

James B. Ream
President and Chief Executive Officer

 





 

CREDIT SUISSE SECURITIES (USA),
LLC



 

By:/s/ Alan Freudenstein                    

Alan Freudenstein
Managing Director

 








Schedule A



AGREED TEXT OF COMPANY 8-K AND CREDIT SUISSE 13D AMENDMENT



Credit Suisse Securities (USA) LLC (“Credit Suisse Securities”) and the Issuer
have entered into an agreement, dated as of February 23, 2009 (the “Agreement”),
pursuant to which the Issuer has agreed, subject to the occurrence of certain
conditions precedent therein, to nominate Alan Freudenstein (the “Credit Suisse
Nominee”), a Managing Director of Credit Suisse Securities, for election at the
Issuer’s 2009 Annual Meeting of shareholders (the “2009 Annual Meeting”) as a
Class II director with a term expiring at the Issuer’s 2012 Annual Meeting of
shareholders (the “2012 Annual Meeting”).  In the event that, for any reason,
the Credit Suisse Nominee is not elected as a Class II director at the 2009
Annual Meeting with a term expiring at the 2012 Annual Meeting, the Issuer
agrees that, as soon as practicable following 2009 Annual Meeting, the Board of
Directors of the Issuer will take all necessary action in accordance with the
Certificate of Incorporation and the Bylaws of the Issuer, including calling and
duly holding a special meeting of directors or by unanimous consent in lieu
thereof, to (i), if necessary to accommodate the appointment of the Credit
Suisse Nominee, increase the size of the Board of Directors of the Issuer from
ten (10) to eleven (11) directors and (ii) appoint with immediate effect the
Credit Suisse Nominee as either, in the Board’s reasonable discretion, a Class I
or Class II director to fill such newly created directorship. The Credit Suisse
Nominee will also be appointed to the Audit Committee of the Board of Directors
of the Issuer.



            The Agreement provides that so long as the Agreement is in effect,
Credit Suisse Securities (i) at each Annual Meeting of shareholders, will cause
all Shares beneficially owned by it and its affiliates as to which they are
entitled to vote to be voted (A) in favor of the election of each of the
candidates nominated by the Board, (B) as Credit Suisse Securities determines is
appropriate on all other proposals of the Board and any proposals by other
shareholders of the Issuer not covered by clause (C) below, and (C) in
accordance with the recommendation of the Board with respect to any proposals by
any other stockholder of the Issuer who is also proposing one or more nominees
for election as director in opposition to the nominees of the Board at each
Annual Meeting of shareholders; provided that any such candidate (other than the
Credit Suisse Nominee) is serving as a member of the Board as of the date
thereof; provided further that the Credit Suisse Nominee is a member of the
Board at such time pursuant to the terms of the Agreement.

            As more fully described in the Agreement, the Agreement also
contains certain restrictions on the Reporting Person’s ability to take certain
actions in connection with each Annual Meeting of the Issuer’s shareholders so
long as the Agreement is in effect.

            A copy of the Agreement is attached hereto as Exhibit 1 to this
[Amendment No. 1 to Schedule 13D][Form 8-K] and is incorporated by reference
herein. The foregoing description of the Agreement is qualified in its entirety
by reference to the Agreement.

